Citation Nr: 1813298	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to an herbicide agent.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, to include as due to exposure to an herbicide agent.

4.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Navy from August 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran appeared and testified at a hearing conducted before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

At the hearing, the Veteran inquired as to the status of a claim he reported filing regarding service connection for a low back disability.  The claims file includes numerous claims for service connection for this condition.  The most recent claim, however, was in May 2003.  That claim was denied in a December 2003 rating decision and the record does not appear to contain a notice of disagreement with that decision.  The Veteran is invited to file an additional claim for service connection for a low back disability if he so chooses.

The issue of entitlement to service connection for diabetes and hypertension, to include as due to exposure to an herbicide agent, addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 2003 rating decision, VA denied service connection for diabetes mellitus.  The Veteran did not appeal this decision or submit new and material evidence relating to his claim within the appeal period.

2.  Evidence received since the December 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for diabetes.

3.  In a January 1997 rating decision, VA denied service connection for hypertension.  The Veteran did not appeal this decision or submit new and material evidence relating to his claim within the appeal period.

4.  Evidence received since the January 1997 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied service connection for diabetes is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  The January 1997 rating decision that denied service connection for hypertension is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. 
 § 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran previously submitted a claim for service connection for hypertension and was most recently denied in a January 1997 rating decision.  This claim was denied because hypertension was not shown in service or for many years thereafter.  In addition, he was advised that hypertension was not associated with exposure to an herbicide agent.  He was also most recently denied service connection for diabetes in a December 2003 rating decision.  At that time, VA determined that the Veteran had not been exposed to an herbicide agent.

The record does not contain any evidence from the year that followed either of those decisions that the Veteran filed a notice of disagreement with either of these denials or submitted substantive evidence in furtherance of his claims.  Accordingly, the Board finds that they are final.

Throughout the Veteran's many appeals for service connection for these conditions, he primarily contends that his hypertension and diabetes are due to exposure to an herbicide agent.  However, in 38 C.F.R. § 3.309, these disabilities are also listed as conditions for which service connection may be granted on a presumptive basis as a "chronic disease".  As such, for the Veteran's appeal to succeed on a theory of presumptive service connection due to a chronic disability, the evidence must show that these conditions first manifested to a compensable degree within a year of his separation from active duty.  38 C.F.R. § 3.307 (2017).

At the hearing, the Veteran testified that each of the disabilities currently on appeal was diagnosed shortly after he separated from the U.S. Navy in 1966.  He specifically stated that his hypertension was diagnosed "right after" he got out of service, although he believed he did not start taking medication for this condition until 1968.  Likewise, in a treatment note from March 2009, the Veteran reported to his treating clinician that his diabetes mellitus had first been diagnosed roughly 40 years prior.  Although other clinical records appear to provide somewhat inconsistent statements with respect to the respective onsets of these conditions, the Veteran is competent to report when a physician or treating clinician has told him he has been diagnosed with a condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, for the purposes of determining whether new and material evidence has been received, the evidence being considered is presumed to be true.  See Duran, supra.  As this previously unconsidered evidence relates to an unestablished fact necessary to substantiate a claim for service connection, the Board finds that the criteria for reopening have been met.

ORDER

New and material evidence having been received, the claim for service connection for diabetes mellitus is reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for service connection for hypertension is reopened; the claim is granted to this extent only.


REMAND

Although the Board sincerely regrets the delay, a remand is necessary in this matter to ensure VA satisfies its duty to assist in the development of the Veteran's claim.

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim and has certain duties to assist in the development of the claim.  As part of its duties, VA must making reasonable efforts to obtain relevant private records that a claimant adequately identifies.  38 U.S.C.A. 5103A(b)(1).  VA is also obligated to obtain records held by the Social Security Administration (SSA) if there is a reasonable possibility that the records could help substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  

Here, the record indicates that the Veteran has received disability benefits administered by SSA due at least in part to the disabilities currently on appeal.  The record also includes what appears to be a single page of a determination by an Administrative Law Judge regarding an appeal for SSA disability benefits.  However, the entire decision is not of record and the claims file does not contain any of the underlying medical records or administrative documents that underlie that decision.  As these records are potentially relevant to the medical history of the Veteran's diabetes and hypertension and could provide greater insight into when these disabilities first manifested, the Board finds that VA is obligated to make all reasonable attempts to obtain them.  

Likewise, recent treatment records indicate that VA medical centers have played a central part in the treatment of the Veteran's diabetes and hypertension, but the claims file contains virtually no treatment records from these facilities from the period since the Veteran filed his claim.  As the Veteran contends that VA treatment providers first diagnosed the claimed conditions shortly after his separation from service, the AOJ should obtain and associate with the record all potentially relevant VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment record relating to the claimed disabilities and associate them with the Veteran's claims file, to include the records from the period shortly after service that the Veteran contends includes diagnoses of diabetes mellitus and hypertension.  All efforts to obtain these records should be documented and any negative response should be associated with the claims file.

2.  Contact SSA and request any records relating to any claim made by the Veteran for disability benefits.  Associate any records that are received with the claims file.  Document all efforts to obtain these records and include any negative reply in the claims file if no records are available.

3.  After ensuring compliance with the items above, conduct any other development deemed necessary or which is raised by the record, to include consideration of whether to obtain a VA medical examination or opinion.

4.  Finally, readjudicate the Veteran's claim.  If either claim is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and allow them an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


